PER CURIAM:
This claim was submitted upon a written stipulation to the effect that the respondent is liable for damages in the sum of $47,473.00. On or about December 13,1976, claimant was the owner of a certain 5000 KVA Station Transformer, transmission lines, guy wires, and appurtenant related electrical equipment mounted on its distribution line pole located near respondent’s garage on U.S. Route 60, East, in Barboursville, Cabell County, West Virginia. On the aforesaid date, employees of the respondent were performing work in connection with the operation of said maintenance garage in the vicinity of claimant’s electrical distribution equipment.
While loading certain galvanized pipes onto or with a front-end loader, respondent carelessly and negligently allowed the pipe to fall onto the guy wire of claimant’s distribution line pole, causing it *261to break and come into contact with the 12 KV primary line on the pole, destroying the 5000 KVA Transformer mounted thereon.
As a proximate result of the negligence of the respondent in allowing the pipe to roll onto the guy wire, the 5000 KVA Station Transformer was heavily damaged, necessitating its replacement, as well as the replacement and repair of the related electrical equipment.
As a further proximate result, claimant had to install a mobile transformer at the site in question in order to restore temporary service to its customers until repairs could be effected.
As a result of respondent’s negligence, the claimant sustained damages in the amount of $47,473.00.
Accordingly, the Court makes an award in the above amount to the claimant.
Award of $47,473.00.
The Honorable John B. Garden, Judge, did not participate in the consideration of this claim.